

115 HR 3303 IH: First Responder Fair Return for Employees on Their Initial Retirement Earned Act of 2017
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3303IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Connolly (for himself, Mr. King of New York, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Intelligence, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo permit disabled law enforcement officers, customs and border protection officers, firefighters,
			 air traffic controllers, nuclear materials couriers, members of the
			 Capitol Police, members of the Supreme Court Police, employees of the
			 Central Intelligence Agency performing intelligence activities abroad or
			 having specialized security requirements, and diplomatic security special
			 agents of the Department of State to receive retirement benefits in the
			 same manner as if they had not been disabled.
	
 1.Short titleThis Act may be cited as the First Responder Fair Return for Employees on Their Initial Retirement Earned Act of 2017 or the First Responder Fair RETIRE Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)it is in the best national and homeland security interests of the United States for Federal agencies to retain the specialized knowledge and experience of individuals who suffer an injury or illness while serving in a covered position (as defined under the amendments made by this Act); and
 (2)in developing regulations to carry out this Act and the amendments made by this Act, the Director of the Office of Personnel Management and the Secretary of Labor should ensure, to the greatest extent possible, that the reappointment of an individual to a position in the civil service that is not a covered position is with the same Federal agency, in the same geographic location, and at a level of pay commensurate to the position which the individual held immediately prior to such injury or illness.
			3.Retirement for certain employees
 (a)CSRSSection 8336(c) of title 5, United States Code, is amended by adding at the end the following:  (3) (A)In this paragraph—
 (i)the term covered individual means an individual covered under this subchapter who— (I)is performing service in a covered position;
 (II)has performed not less than 3 years of creditable service in a covered position; (III)while in the performance of the duties of the individual, becomes ill or is injured before the date on which the individual becomes entitled to an annuity under paragraph (1) of this subsection or subsection (e), (m), or (n), as applicable;
 (IV)because of the illness or injury described in subclause (III), is permanently unable to continue service in a covered position, determined in accordance with regulations promulgated by the Director of the Office of Personnel Management, in consultation with the Secretary of Labor; and
 (V)is appointed to a position in the civil service that is not a covered position; and (ii)the term covered position means a position as a law enforcement officer, customs and border protection officer, firefighter, air traffic controller, nuclear materials courier, member of the Capitol Police, member of the Supreme Court Police, an employee of the Central Intelligence Agency designated under section 302(a) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2152(a)), or special agent described in section 804(15) of the Foreign Service Act of 1980 (22 U.S.C. 4044(15)).
 (B)Unless a covered individual files an election described in subparagraph (C), creditable service by the covered individual in a position described in subparagraph (A)(i)(V) shall be treated as creditable service in a covered position for purposes of this chapter, including eligibility for an annuity under paragraph (1) of this subsection or subsection (e), (m), or (n), as applicable, and determining the amount to be deducted and withheld from the pay of the covered individual under section 8334.
 (C)In accordance with procedures established by the Director of the Office of Personnel Management, a covered individual may file an election to have any creditable service performed by the covered individual treated in accordance with this chapter, without regard to subparagraph (B).
 (D)If a covered individual who has not filed an election described in subparagraph (C) separates from service before the date on which the covered individual becomes entitled to an annuity under paragraph (1) of this subsection or subsection (e), (m), or (n), as applicable, the covered individual shall be entitled to a lump sum payment from the Fund of the difference between—
 (i)the amount that was deducted and withheld from the pay of the covered individual; and (ii)the amount that would have been deducted and withheld from the pay of the covered individual if the covered individual had made an election described in subparagraph (C)..
			(b)FERS
 (1)In generalSection 8412(d) of title 5, United States Code, is amended— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (B)by inserting (1) before An employee; and (C)by adding at the end the following:
						
							(2)
 (A)In this paragraph— (i)the term covered individual means an individual covered under this chapter who—
 (I)is performing service in a covered position; (II)has performed not less than 3 years of creditable service in a covered position;
 (III)while in the performance of the duties of the individual, becomes ill or is injured before the date on which the individual becomes entitled to an annuity under paragraph (1) of this subsection or subsection (e), as applicable;
 (IV)because of the illness or injury described in subclause (III), is permanently unable to continue service in a covered position, determined in accordance with regulations promulgated by the Director of the Office of Personnel Management, in consultation with the Secretary of Labor; and
 (V)is appointed to a position in the civil service that is not a covered position; and (ii)the term covered position means a position as a law enforcement officer, customs and border protection officer, firefighter, air traffic controller, nuclear materials courier, member of the Capitol Police, member of the Supreme Court Police, an employee of the Central Intelligence Agency designated under section 302(a) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2152(a)), or special agent described in section 804(15) of the Foreign Service Act of 1980 (22 U.S.C. 4044(15)).
 (B)Unless a covered individual files an election described in subparagraph (C), creditable service by the covered individual in a position described in subparagraph (A)(i)(V) shall be treated as creditable service in a covered position for purposes of this chapter, including eligibility for an annuity under paragraph (1) of this subsection or subsection (e), as applicable, and determining the amount to be deducted and withheld from the pay of the covered individual under section 8422.
 (C)In accordance with procedures established by the Director of the Office of Personnel Management, a covered individual may file an election to have any creditable service performed by the covered individual treated in accordance with this chapter, without regard to subparagraph (B).
 (D)If a covered individual who has not filed an election described in subparagraph (C) separates from service before the date on which the covered individual becomes entitled to an annuity under paragraph (1) of this subsection or subsection (e), as applicable, the covered individual shall be entitled to a lump sum payment from the Fund of the difference between—
 (i)the amount that was deducted and withheld from the pay of the covered individual; and (ii)the amount that would have been deducted and withheld from the pay of the covered individual if the covered individual had made an election described in subparagraph (C)..
					(2)Technical and conforming amendments
 (A)Chapter 84 of title 5, United States Code, is amended— (i)in section 8414(b)(3), by inserting (1) after subsection (d);
 (ii)in section 8415— (I)in subsection (e), in the matter preceding paragraph (1), by inserting (1) after subsection (d); and
 (II)in subsection (h)(2)(A), by striking (d)(2) and inserting (d)(1)(B); (iii)in section 8421(a)(1), by inserting (1) after (d);
 (iv)in section 8421a(b)(4)(B)(ii), by inserting (1) after section 8412(d); (v)in section 8425, by inserting (1) after section 8412(d) each place it appears; and
 (vi)in section 8462(c)(3)(B)(ii), by inserting (1) after subsection (d). (B)Title VIII of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) is amended—
 (i)in section 805(d)(5) (22 U.S.C. 4045(d)(5)), by inserting (1) after or 8412(d); and (ii)in section 812(a)(2)(B) (22 U.S.C. 4052(a)(2)(B)), by inserting (1) after or 8412(d).
 (c)CIA employeesSection 302 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2152) is amended by adding at the end the following:
				
					(d)Employees disabled on duty
 (1)DefinitionsIn this subsection— (A)the term covered employee means an employee of the Agency covered under subchapter II of chapter 84 of title 5, United States Code, who—
 (i)is performing service in a position designated under subsection (a); (ii)has performed not less than 3 years of creditable service in a covered position;
 (iii)while in the performance of the duties of the employee in the position designated under subsection (a), becomes ill or is injured before the date on which the employee becomes entitled to an annuity under section 233 of this Act or section 8412(d)(1) of title 5, United States Code;
 (iv)because of the illness or injury described in clause (iii), is permanently unable to continue service in a covered position, determined in accordance with regulations promulgated by the Director of the Office of Personnel Management, in consultation with the Secretary of Labor; and
 (v)is appointed to a position in the civil service that is not a covered position; and (B)the term covered position means a position as—
 (i)a law enforcement officer described in section 8331(20) or 8401(17) of title 5, United States Code; (ii)a customs and border protection officer described in section 8331(31) or 8401(36) of title 5, United States Code;
 (iii)a firefighter described in section 8331(21) or 8401(14) of title 5, United States Code; (iv)an air traffic controller described in section 8331(30) or 8401(35) of title 5, United States Code;
 (v)a nuclear materials courier described in section 8331(27) or 8401(33) of title 5, United States Code;
 (vi)a member of the United States Capitol Police; (vii)a member of the Supreme Court Police;
 (viii)a covered employee; or (ix)a special agent described in section 804(15) of the Foreign Service Act of 1980 (22 U.S.C. 4044(15)).
 (2)Treatment of service after disabilityUnless a covered employee files an election described in paragraph (3), creditable service by the covered employee in a position described in paragraph (1)(A)(v) shall be treated as creditable service in a covered position for purposes of this Act and chapter 84 of title 5, United States Code, including eligibility for an annuity under section 233 of this Act or 8412(d)(1) of title 5, United States Code, and determining the amount to be deducted and withheld from the pay of the covered employee under section 8422 of title 5, United States Code.
 (3)Opt outIn accordance with procedures established by the Director of the Office of Personnel Management, a covered employee may file an election to have any creditable service performed by the covered employee treated in accordance with chapter 84 of title 5, United States Code, without regard to paragraph (2).
 (4)Separation before retirement eligibilityIf a covered employee who has not filed an election described in paragraph (3) separates from service before the date on which the covered employee becomes entitled to an annuity under section 233 of this Act or 8412(d)(1) of title 5, United States Code, the covered employee shall be entitled to a lump sum payment from the Fund of the difference between—
 (A)the amount that was deducted and withheld from the pay of the covered employee; and (B)the amount that would have been deducted and withheld from the pay of the covered employee if the covered employee had made an election described in paragraph (3)..
 (d)Foreign Service Retirement and Disability SystemSection 806(a)(6) of the Foreign Service Act of 1980 (22 U.S.C. 4046(a)(6)) is amended by adding at the end the following:
				
					(D)
 (i)In this subparagraph— (I)the term covered special agent means an individual covered under this subchapter who—
 (aa)is performing service as a special agent; (bb)has performed not less than 3 years of creditable service in a covered position;
 (cc)while in the performance of the duties of the individual as a special agent, becomes ill or is injured before the date on which the individual becomes entitled to an annuity under section 811;
 (dd)because of the illness or injury described in item (cc), is permanently unable to continue service in a covered position, determined in accordance with regulations promulgated by the Director of the Office of Personnel Management, in consultation with the Secretary of Labor; and
 (ee)is appointed to a position in the Foreign Service that is not a covered position; and (II)the term covered position means a position as—
 (aa)a law enforcement officer described in section 8331(20) or 8401(17) of title 5, United States Code; (bb)a customs and border protection officer described in section 8331(31) or 8401(36) of title 5, United States Code;
 (cc)a firefighter described in section 8331(21) or 8401(14) of title 5, United States Code; (dd)an air traffic controller described in section 8331(30) or 8401(35) of title 5, United States Code;
 (ee)a nuclear materials courier described in section 8331(27) or 8401(33) of title 5, United States Code;
 (ff)a member of the United States Capitol Police; (gg)a member of the Supreme Court Police;
 (hh)an employee of the Central Intelligence Agency designated under section 302(a) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2152(a)); or
 (ii)a special agent. (ii)Unless a covered special agent files an election described in clause (iii), creditable service by the covered special agent in a position described in clause (i)(I)(ee) shall be treated as creditable service as a special agent for purposes of this subchapter, including determining the amount to be deducted and withheld from the pay of the individual under section 805.
 (iii)In accordance with procedures established by the Secretary, a covered special agent may file an election to have any creditable service performed by the covered special agent treated in accordance with this subchapter, without regard to clause (ii).
 (iv)If a covered special agent who has not filed an election described in clause (iii) separates from service before the date on which the covered special agent becomes entitled to an annuity under section 811, the covered special agent shall be entitled to a lump sum payment from the Fund of the difference between—
 (I)the amount that was deducted and withheld from the pay of the covered special agent; and (II)the amount that would have been deducted and withheld from the pay of the covered special agent if the covered special agent had made an election described in clause (iii)..
			(e)Implementation
 (1)In generalThe Director of the Office of Personnel Management— (A)not later than 60 days after the date of enactment of this Act, and in consultation with the Secretary of Labor, shall promulgate regulations regarding determining when an individual is permanently unable to continue service in a covered position (as defined in section 302(d) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2152(d)), as added by this Act);
 (B)shall promulgate regulations to carry out the amendments made by subsections (a), (b), and (c); and (C)not later than 1 year after the date of enactment of this Act, shall issue guidance for agencies regarding implementation of the amendments made by subsections (a), (b), and (c).
 (2)Foreign Service Retirement and Disability SystemThe Secretary of State shall promulgate regulations to carry out the amendment made by subsection (d).
 (f)Effective date; applicabilityThe amendments made by this section— (1)shall take effect on the date of enactment of this Act; and
 (2)shall apply to an individual who suffers an illness or injury described in section 8336(c)(3)(A)(i)(III) or section 8412(d)(2)(A)(i)(III) of title 5, United States Code, as amended by this section, section 302(d)(1)(A)(iii) of the Central Intelligence Agency Retirement Act, as amended by this section, or section 806(a)(6)(D)(i)(I)(cc) of the Foreign Service Act of 1980, as amended by this section, on or after the date that is 2 years after the date of enactment of this Act.
				